Exhibit 10.6
THIS AMENDED AND RESTATED SUBORDINATED PROMISSORY NOTE HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT WITH RESPECT THERETO UNDER SUCH ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
3226509 NOVA SCOTIA COMPANY
AMENDED AND RESTATED SUBORDINATED PROMISSORY NOTE
(Guaranteed by ION GEOPHYSICAL CORPORATION)

          December 30, 2008       US$35,000,000.00   Calgary, Alberta

     FOR VALUE RECEIVED, 3226509 NOVA SCOTIA COMPANY, a Nova Scotia unlimited
liability company, as the “Company”, promises to pay to MAISON MAZEL LTD.
(formerly known as 1236929 ALBERTA LTD.), an Alberta corporation, as “Payee”, in
lawful money of the United States of America, the principal sum of THIRTY-FIVE
MILLION AND NO/100 DOLLARS (US$35,000,000.00), together with accrued interest
thereon at such rates and at such time or times as provided for herein. As more
fully set forth in Section 17 hereof, this Amended and Restated Subordinated
Promissory Note (this “Note”) (i) restates and amends that certain Promissory
Note dated September 18, 2008 issued by the Company to the Payee in the original
principal amount of US$35,000,000.00 (the “Original Note”) pursuant to that
certain Amended and Restated Share Purchase Agreement by and among ION
Geophysical Corporation, a Delaware corporation and the indirect owner of all of
the outstanding equity interests of the Company (“ION”), the Payee, ARAM Systems
Ltd., Canadian Seismic Rentals Inc. and the other “Sellers” (as that term is
defined therein), dated as of September 17, 2008 (such agreement, as amended
prior to the date hereof and as it may be further amended, restated, modified or
supplemented, being referred to herein as the “Share Purchase Agreement”), and
(ii) adds the subordination provisions contained in Section 7 hereof.
     Capitalized terms used herein that are not defined in this Note shall have
the respective meanings assigned to such terms in the Share Purchase Agreement.
     The following is a statement of the rights of Payee and the conditions to
which this Note is subject, and to which the Payee hereof, by the acceptance of
this Note, agrees:
     1. Definitions. In addition to the terms specifically defined elsewhere in
this Note, the following capitalized terms as used herein have the following
meanings:
          (a) “Company” means the entity executing this Note and its successors
and permitted assignees.

 



--------------------------------------------------------------------------------



 



          (b) “Payee” shall mean the Person specified in the introductory
paragraph of this Note, or any Person who shall at such time be the permitted
assignee of this Note.
          (c) “Senior Credit Facility” shall mean that certain Amended and
Restated Credit Agreement, dated as of July 3, 2008, by and among ION and ION
International S.à r.l, as the borrowers, the Subsidiaries of ION party thereto
as guarantors, the financial institutions party thereto as lenders, HSBC Bank
USA, N.A., as administrative agent, and the other agents named therein party
thereto, as such agreement has been amended prior to the date of this Note, and
as it may be further amended, restated, modified or supplemented.
          (d) “Senior Obligations” shall mean all principal (and premium, if
any), interest (including, without limitation, interest occurring after an
insolvency, bankruptcy or similar proceeding, whether or not such interest is an
allowed claim in any such proceeding), amounts reimbursable, fees, expenses,
penalties, indemnities, costs of enforcement and other amounts due or that may
become due in connection with (i) the obligations of ION and its Subsidiaries
under the Senior Credit Facility, (ii) the obligations of ION and certain of its
Subsidiaries under that certain Bridge Loan Agreement, dated as of December 30,
2008, by and among ION, as the borrower, the Subsidiaries of ION party thereto
as guarantors, the financial institutions party thereto as lenders, and
Jefferies Finance LLC, as administrative agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Bridge Loan
Facility”), (iii) the liabilities of ION and its Subsidiaries with respect to
capital leases and obligations arising pursuant to the ‘Sale/Leaseback
Agreement’ (as such term is defined in the Senior Credit Facility), (iv) all
guaranties by ION and its Subsidiaries of the obligations described in clauses
(i) – (iii) above, and (v) any debentures, notes or other evidence of
indebtedness issued in exchange for, or in the refinancing of, such Senior
Obligations, or any indebtedness arising from the payment and satisfaction of
any such Senior Obligations by a guarantor.
          (e) “Subordinated Obligations” shall mean all obligations with respect
to this Note, including, without limitation, principal, premium, if any,
interest payable pursuant to the terms of this Note (including, without
limitation, upon acceleration or otherwise), together with and including any
amounts received or receivable upon the exercise of rights of action (including,
without limitation, claims for damages) or otherwise in respect of this Note.
     2. Interest Accrual. Subject to the provisions of Section 7 hereof, the
Company promises to pay interest in accordance with Section 3 hereof on the
unpaid principal amount hereof for the period from (and including) the date of
the making of the Original Note, to (but excluding) the date that the
Indebtedness under this Note shall be paid in full. Interest on the unpaid
principal amount of this Note has accrued at the rate of nine percent (9%) per
annum (based on a year of 365 or 366 days, as the case may be) for the period
that commenced September 18, 2008, until (and including) December 17, 2008; and
commencing on (and including) December 18, 2008, until (and including)
December 21, 2008, interest on the unpaid principal amount of this Note has
accrued at a rate equal to twelve percent (12%) per annum; and commencing on
(and including) December 22, 2008, interest on the unpaid principal amount of
this Note shall accrue thereafter until paid at a rate equal to fifteen percent
(15%) per annum.

-2-



--------------------------------------------------------------------------------



 



     3. Payment of Interest and Principal. The indebtedness under this Note
shall be payable as set forth herein.
          (a) Interest. Subject to the provisions of Section 7 hereof, the
interest accrued on this Note shall be payable quarterly on March 31, June 30,
September 30 and December 31 of each year, commencing on March 31, 2009.
          (b) Principal. Subject to the provisions of Section 7 hereof, the
outstanding principal balance of this Note, together with all accrued and unpaid
interest thereon, shall be due and payable on September 17, 2013 (the “Maturity
Date”).
          (c) Prepayment. This Note may be prepaid, at any time, in whole or in
part, with each such prepayment being applied first to accrued and unpaid
interest, and then to outstanding principal, upon one (1) Business Day’s prior
written notice, without premium or penalty.
          (d) Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a date that is not a Business Day, the payment shall be made
on the next succeeding Business Day and such extension of time shall be included
in the computation of the amount of interest due hereunder.
     4. Right of Set-Off. The Company shall have the right to withhold and set
off against any amount due hereunder, the amount of (a) any indemnification of
money Damages to which the Company (or any Buyer Indemnified Person) is entitled
under Article 8 of the Share Purchase Agreement, but only subject to and in
accordance with the terms of Section 8.11(a) and (b) thereof and with Section 2
of the Release Agreement dated as of December 30, 2008 made by and among ION,
the Payee, ARAM Systems Ltd., Canadian Seismic Rentals Inc. and the other
Sellers (the “Release Agreement”), and (b) any purchase price adjustments
payable by Sellers pursuant to Section 1.5 of the Share Purchase Agreement, but
only subject to and in accordance with the terms of Section 1.5(a)(v) thereof
and with Section 3 of the Release Agreement.
     5. Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note:
          (a) Failure to Pay. The Company shall fail in any material respect to
pay (i) any principal payment on the due date thereof as provided herein or
(ii) any interest or other payment required under the terms of this Note on the
date due, and such payment shall not have been made within ten (10) Business
Days of the Company’s receipt of Payee’s written notice to the Company of such
failure to pay; provided, however, that any exercise by the Company in good
faith of its right of setoff pursuant to Section 4 above, whether or not
ultimately determined to be justified, shall not constitute an Event of Default
hereunder;
          (b) Breach of Covenants. The Company shall fail in any material
respect to observe or perform any covenant, obligation, condition or agreement
contained in this Note and (i) such failure shall continue for thirty (30) days,
or (ii) if such failure is not curable within such thirty (30) day period, but
is reasonably capable of cure within sixty (60) days, then either (A) such
failure shall continue for sixty (60) days or (B) the Company shall not have
commenced curative measures in a manner reasonably satisfactory to Payee within
such initial thirty (30) day period;

-3-



--------------------------------------------------------------------------------



 



          (c) Voluntary Bankruptcy or Insolvency Proceedings. The Company shall
(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated in full or in part, (v) become
“insolvent” (as such term may be defined or interpreted under applicable
statutory authority), (vi) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it or (vii) take any action for the purpose of effecting any
of the foregoing;
          (d) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for
the appointment of a receiver, trustee, liquidator or custodian of the Company
or of all or a substantial part of the property thereof, or an involuntary case
or other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced, and an order
for relief entered or such proceeding shall not be dismissed or discharged
within sixty (60) days of such commencement; or
          (e) Senior Obligations. ION shall be in default under the terms of any
Senior Obligations where (i) such default has resulted in the acceleration of
such Senior Obligations prior to its stated maturity, and (ii) the principal
amount at maturity of such Senior Obligations under which there has been such a
default aggregates $20.0 million or more.
     6. Rights of Payee upon Default. Upon the occurrence or existence of any
Event of Default (other than any Event of Default referred to in Sections 5(c)
or 5(d) hereof), and at any time thereafter during the continuance of such Event
of Default, Payee may, by written notice to the Company, declare all outstanding
obligations payable by the Company hereunder to be immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein to the contrary
notwithstanding; provided, that so long as any Senior Obligations shall be
outstanding, such acceleration shall not be effective until the earlier of
(i) an acceleration of any such Senior Obligations in accordance with the
agreements or instruments evidencing such Senior Obligations or (ii) thirty
(30) days after receipt by the Company and each holder of outstanding Senior
Obligations (or in the case of holders of Senior Obligations evidenced by the
Senior Credit Facility or the Bridge Loan Facility, the applicable
administrative agent thereunder) of written notice of such acceleration. Upon
the occurrence or existence of any Event of Default described in Sections 5(c)
or 5(d) hereof, immediately and without notice, all outstanding obligations
payable by the Company hereunder shall automatically become immediately due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained herein. In addition
to the foregoing remedies, upon the occurrence or existence of any Event of
Default, Payee may exercise any other right, power or remedy granted to it
otherwise permitted to it by law, either by suit in equity or by action at law,
or both.

-4-



--------------------------------------------------------------------------------



 



     7. Subordination. The payment of the Subordinated Obligations is hereby
expressly subordinated, to the extent and in the manner hereinafter set forth,
in right of payment to the prior payment in full in cash of all of the Senior
Obligations, whether outstanding on the date hereof or hereafter incurred, of
ION and its Subsidiaries.
          (a) Insolvency Proceedings. If there shall occur any receivership,
insolvency, assignment for the benefit of creditors, bankruptcy, reorganization,
or arrangements with creditors (whether or not pursuant to bankruptcy or other
insolvency laws), sale of all or substantially all of the assets, dissolution,
liquidation, or any other marshalling of the assets and liabilities of the
Company, (i) no amount shall be paid by the Company in respect of any
Subordinated Obligations at the time outstanding, unless and until all Senior
Obligations then outstanding shall have previously been paid in full in cash,
and (ii) no claim or proof of claim shall be filed with respect to the Company
by or on behalf of the Payee, which claim or proof of claim shall assert any
right to receive any payments in respect of any Subordinated Obligations, except
subject to the prior payment in full in cash of all Senior Obligations then
outstanding. Upon any distribution to creditors of the Company in any
receivership, insolvency, assignment for the benefit of creditors, bankruptcy,
reorganization, or arrangements with creditors (whether or not pursuant to
bankruptcy or other insolvency laws), sale of all or substantially all of the
assets, dissolution, liquidation, or any other marshalling of the assets and
liabilities of the Company, (A) the holders of Senior Obligations will be
entitled to receive payment in full in cash of all Senior Obligations then
outstanding (including interest after the commencement of any such proceeding at
the rate specified in the agreement evidencing such applicable Senior
Obligations) before the Payee will be entitled to receive any payment with
respect to the Subordinated Obligations, and (B) until all Senior Obligations
are paid in full in cash, any distribution to which the Payee would be entitled
but for this Section 7 shall be made to the holders of Senior Obligations as
their interests may appear.
          (b) Default on Senior Obligations. If there shall occur an “Event of
Default” (as defined in any agreement evidencing any Senior Obligations), then,
unless and until such “Event of Default” shall have been cured or waived or
shall have ceased to exist, or all Senior Obligations shall have previously been
paid in full in cash, no payment shall be made in respect of any Subordinated
Obligations.
          (c) Acceleration of Securities. If payment of any Subordinated
Obligations is accelerated because of an Event of Default, the Company shall
promptly notify holders of Senior Obligations (or in the case of holders of
Senior Obligations evidenced by the Senior Credit Facility or Bridge Loan
Facility, the applicable administrative agent thereunder) of such acceleration.
          (d) Further Assurances. By acceptance of this Note, the Payee agrees
to execute and deliver any customary forms of a subordination agreement or
agreements (or similar document or instrument) as may be requested from time to
time by holders of Senior Obligations, and as a condition to the Payee’s rights
hereunder, the Company may require that Payee execute any form of subordination
agreement or agreements or similar document or instrument.

-5-



--------------------------------------------------------------------------------



 



          (e) Other Indebtedness. Indebtedness and other obligations of ION and
its Subsidiaries which do not constitute Senior Obligations shall not be senior
in any respect to any Subordinated Obligations, unless expressly consented to in
writing by the Payee and the holders of the Senior Obligations.
          (f) Subrogation. Subject to the payment in full in cash of all Senior
Obligations, the Payee shall be subrogated to the rights of the holder(s) of
such Senior Obligations (to the extent of the payments or distributions made to
the holder(s) of such Senior Obligations pursuant to the provisions of this
Section 7) to receive payments and distributions of assets of the Company
applicable to the Senior Obligations. No such payments or distributions
applicable to the Senior Obligations shall, as between the Company and its
creditors, other than the holders of Senior Obligations and the Payee, be deemed
to be a payment by the Company on account of any Subordinated Obligations; and
for purposes of such subrogation, no payments or distributions to the holders of
Senior Obligations to which the Payee would be entitled (except for the
provisions of this Section 7) shall, as between the Company and its creditors,
other than the holders of Senior Obligations and the Payee, be deemed to be a
payment by the Company on account of the Senior Obligations.
          (g) No Impairment. Subject to the rights of the holders of Senior
Obligations under this Section 7 to receive cash, securities or other properties
otherwise payable or deliverable to the Payee of any Subordinated Obligations,
nothing contained in this Section 7 shall impair, as between the Company and
Payee, the obligation of the Company, subject to the terms and conditions
hereof, to pay to the Payee the principal hereof, interest hereon and any other
Subordinated Obligations as and when the same shall become due and payable, or
shall prevent the Payee, upon default hereunder, from exercising all rights,
powers and remedies otherwise provided herein or by applicable law.
          (h) When Distribution Must Be Paid Over. If, notwithstanding
Sections 7(a) and 7(b), any payment or distribution of assets shall be received
by the Payee on account of, or with respect to any Subordinated Obligations at
any time when (i) the making of such payment or distribution is otherwise
prohibited under this Section 7 and (ii) solely with respect to any such payment
or distribution in respect of scheduled payments of interest, the Payee shall
have (A) actual knowledge of the occurrence of any event described in
Section 7(a) or 7(b) or (B) been given written notice of any such event by the
Company, ION or any holder of Senior Obligations (or its agent or other
representative) within 89 days of the Payee’s receipt of any such payment or
distribution in respect of any such scheduled payment of interest, such payment
or distribution shall be held in trust for the benefit of, and shall be paid
forthwith over and delivered, upon written request, to, the holders of Senior
Obligations as their interests may appear for application to the payment of all
Senior Obligations remaining unpaid to the extent necessary to pay such Senior
Obligations in full in cash in accordance with their terms, after giving effect
to any concurrent payment or distribution to or for the holders of Senior
Obligations.

-6-



--------------------------------------------------------------------------------



 



          (i) Lien Subordination. Any security interest, lien, charge or
encumbrance of Payee, whether now or hereafter existing in connection with any
Subordinated Obligations, on any assets or property of the Company or any
proceeds or revenues therefrom which Payee may have at any time as security for
any Subordinated Obligations, shall be subordinate to all security interests,
liens, charges or encumbrances now or hereafter granted to a holder of Senior
Obligations by the Company or by law, notwithstanding the date, order or method
of attachment or perfection of any such security interest, lien, charge or
encumbrance or the provisions of any applicable law.
          (j) Reliance of Holders of Senior Obligations. Payee, by its
acceptance hereof, shall be deemed to acknowledge and agree that the foregoing
subordination provisions are, and are intended to be, an inducement to and as
consideration for each holder of Senior Obligations, whether such Senior
Obligations was created or acquired before or after the creation of the
indebtedness evidenced by this Note or any of the other Subordinated
Obligations, and each such holder of Senior Obligations shall be deemed
conclusively to have relied on such subordination provisions in acquiring and
holding, or in continuing to hold, such Senior Obligations.
          (k) Miscellaneous. The provisions of this Section 7 shall inure to the
benefit of the holders of Senior Obligations and each of their respective
successors and assigns, and shall be binding upon each of the Company, the Payee
and their respective successors and assigns. Each of the holders of Senior
Obligations is intended to be, and is hereby made, express and intended third
party beneficiary of the terms hereof and may enforce the terms of this
Section 7 as if a party hereto, and no amendment to the terms of this Section 7
shall be effective as against any given holder of Senior Obligations without its
prior written consent. Moreover, any holder of Senior Obligations may, but shall
not be obligated to, give Payee notice of the creation or existence of the
holder of Senior Obligations held by it; however, such notice shall not be
necessary in order for the holder of Senior Obligations to enforce the terms or
claim the benefits of this Section 7. This Section 7 shall be a continuing
agreement and shall be irrevocable and shall remain in full force and effect
until the date on which all of the Senior Obligations shall have been discharged
in full in cash by complete payment in accordance with the terms thereof. The
provisions of this Section 7 shall apply in favor of any holder of Senior
Obligations now or hereafter created. No action which any holder of Senior
Obligations or ION, the Company or any of their respective Subsidiaries may take
or refrain from taking with respect to the Senior Obligations, including any
amendments thereto, shall affect the provisions of this Section 7 or the
obligations of the Company or any Payee hereunder. No right of any holder of
Senior Obligations or any future holder of any of the Senior Obligations shall
at any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Company or by any act or failure to act, in good faith, by any
holder of Senior Obligations, or by any noncompliance by the Company with the
terms, provisions and covenants of this Section 7, regardless of any knowledge
thereof which any holder of Senior Obligations may have or otherwise be charged
with. As used in this Section 7, a “distribution” or “payment” may consist of a
distribution, payment or other transfer of assets by or on behalf of the Company
(including, without limitation, a repayment, prepayment, redemption, repurchase
or other acquisition of this Note) from any source, of any kind or character,
whether in cash, securities or other property, by setoff or otherwise.

-7-



--------------------------------------------------------------------------------



 



     8. Guarantee. The payment of principal of and interest on this Note is
guaranteed by ION pursuant to the terms of that certain Amended and Restated
Guaranty, dated as of the date hereof (as amended, restated or otherwise
modified from time to time), and Payee shall be entitled to the benefits of such
Amended and Restated Guaranty.
     9. Special Company Covenants.
          (a) The Company agrees that until all outstanding indebtedness under
this Note is paid in full, the covenant set forth in Section 6.01 of the Senior
Credit Facility (or any comparable covenant with respect to the incurrence,
assumption or maintenance of indebtedness contained in any senior revolving
credit facility of ION and its Subsidiaries that hereafter replaces the
revolving credit facility under the Senior Credit Facility) shall be deemed to
be incorporated herein by reference for the benefit of the Payee, as such
covenant may be amended, waived or modified from time to time (it being the
intention of the Company and the Payee that the Payee shall not have a separate
right hereunder to consent to or approve any amendment or waiver of, or any
consent to any deviation from, or any modification of, any such covenant).
          (b) In addition, the Company agrees that if ION incurs indebtedness
under any financing that (i) qualifies as ‘Long Term Junior Financing’ (as such
term is defined in the Senior Credit Facility), (ii) results from a refinancing
or replacement of the Senior Credit Facility such that the aggregate principal
indebtedness (including revolving commitments) thereunder would be in excess of
$275,000,000, or (iii) qualifies as unsecured indebtedness for borrowed money
evidenced by notes or debentures, which debt shall have a stated maturity date
of not less than five (5) years after the original date of their issuance and
results in total gross cash proceeds to ION of not less than $45.0 million
($40.0 million after the Bridge Loan Facility has been paid in full), then the
total proceeds from such financing shall also include amounts sufficient to
repay in full, and the Company shall repay in full, the then-outstanding
principal of and interest on the indebtedness under this Note; provided,
however, that all amounts outstanding under the Bridge Loan Facility by ION and
its affiliates shall be paid in full prior to or concurrently with such
repayment by the Company hereunder.
     10. Successors and Assigns. Subject to the restrictions on transfer
described in Section 12 below, the rights and obligations of the Payee hereunder
shall be binding upon and benefit the successors, assigns and transferees of the
Payee.
     11. Waiver and Amendment. Any provision of this Note may be amended, waived
or modified only upon the prior written consent of the Company and Payee.
     12. Transfer of this Note. This Note shall not be assigned or transferred
by Payee without the express prior written consent of the Company, which consent
shall not be unreasonably withheld; provided, however, that if an Event of
Default has occurred and remains uncured, then Payee’s rights and obligations
under this Note shall be freely assignable by Payee so long as Payee and its
assignee comply with all applicable securities laws in relation to such
assignment.

-8-



--------------------------------------------------------------------------------



 



     13. Notices. All notices, requests, demands, claims, instructions and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, instruction or other communication to be given hereunder by either party
to the other shall be sent by facsimile (with confirmation received of the
recipient’s number) to the number stated below or shall be delivered personally
or sent by registered or certified mail (postage prepaid and return receipt
requested) to the address stated below.
If to the Company:
c/o ION Geophysical Corporation
2105 CityWest Blvd, Suite 400
Houston, Texas 77042-2839
Attention: R. Brian Hanson
Facsimile: (281) 879-3674
Copy to (which shall not constitute notice):
ION Geophysical Corporation
2105 CityWest Blvd, Suite 400
Houston, Texas 77042-2839
Attention: David L. Roland
Facsimile: (281) 879-3600
and
Mayer Brown LLP
700 Louisiana Street, Suite 3400
Houston, Texas 77002
Attention: Marc H. Folladori
Facsimile: (713) 238-4696
If to Payee:
161 Lochend Drive
Cochrane, Alberta T4C 2H2
Attention: Donald G. Chamberlain
Facsimile: (403) 932-2438
Copy to (which shall not constitute notice):
Borden Ladner Gervais LLP
1000 Canterra Tower
400 Third Avenue S.W.
Calgary, Alberta T2P 4H2
Attention: David C. Whelan
Facsimile: (403) 266-1395

-9-



--------------------------------------------------------------------------------



 



or at such other facsimile number or address for a party as shall be specified
by like notice. Any notice which is delivered personally in the manner provided
herein shall be deemed to have been duly given to the party to whom it is
directed upon actual receipt by such party. Any notice which is sent by
facsimile or addressed and mailed in the manner herein provided shall be
conclusively presumed to have been duly given to the party to which it is
addressed on the date indicated on the facsimile confirmation or the postal
receipt. Any party may change the address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the
other party notice in the manner herein set forth.
     14. Payment. All payments hereunder shall be made in lawful money of the
United States of America.
     15. Governing Law. This Note, the Original Note and all actions arising out
of or in connection therewith shall be governed by and construed in accordance
with the laws of the Province of Alberta, without regard to the conflicts of law
provisions thereof or of any other jurisdiction.
     16. Submission to Jurisdiction. Each party to this Note irrevocably and
unconditionally attorns to the jurisdiction of the courts of the Province of
Alberta in any Action arising out of or relating to this Note and agrees that
all claims in respect of such Action may be heard and determined in any such
court. Each party also agrees not to bring any Action arising out of or relating
to this Note in any other court. Each party waives any objection to venue in any
such Action and any defense of inconvenient forum to the maintenance of any
Action so brought and waives any bond, surety or other security that might be
required of any other party with respect thereto and waives any right to elect
trial by jury. Any party may make service on any other party by sending or
delivering a copy of the process to the party to be served at the address and in
the manner provided for the giving of notices in Section 13. Nothing in this
Section 16 will affect the right of any party to bring any Action arising out of
or relating to this Note in any other court or to serve legal process in any
other manner permitted at Law or in equity. Each party agrees that a final
judgment in any Action so brought shall be conclusive and may be enforced by
Action on the judgment or in any other manner provided at Law or in equity.
     17. Amendment and Restatement of Original Note. The provisions of the
Original Note are, effective as of the date of this Note, hereby amended,
modified and supplemented so as to read as set forth in this note and the
provisions of the Original Note, as so amended, modified and supplemented
hereby, are restated in this Note in their entirety. Obligations, rights and
remedies, which as of the date of this Note have arisen under and remain
outstanding under the Original Note, shall, subject only to the effect of the
amendments, modifications and supplements to the Original Note effected by this
Note, continue in effect without interruption, impairment, abatement or
prejudice, all in accordance with the provisions set forth herein.
[Signature page follows]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amended and Restated
Subordinated Promissory Note to be issued as of the date first written above.

                  3226509 NOVA SCOTIA COMPANY
a Nova Scotia unlimited liability company (the
“Company”)    
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Vice President     
 
           

ACCEPTED AND AGREED TO BY:
MAISON MAZEL LTD. (the “Payee”)

         
By:
  /s/ Donald G. Chamberlain     
 
       
Name:
  Donald G. Chamberlain     
Title:
  President     

-11-